MEMORANDUM DECISION                                                     FILED
      Pursuant to Ind. Appellate Rule 65(D), this                        Oct 20 2016, 9:38 am

      Memorandum Decision shall not be regarded as                            CLERK
      precedent or cited before any court except for the                  Indiana Supreme Court
                                                                             Court of Appeals
      purpose of establishing the defense of res judicata,                     and Tax Court

      collateral estoppel, or the law of the case.



      APPELLANT PRO SE
      Sondra Rabin
      Chicago, Illinois



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Sondra Rabin,                                             October 20, 2016

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                45A04-1604-SC-958

              v.                                                Appeal from the Lake Superior
                                                                Court
      S.T.M. Enterprises, LLC,                                  The Hon. Calvin D. Hawkins, Judge
                                                                Trial Court Cause No.
      Appellee-Plaintiff.
                                                                45D02-1505-SC-2




      Bradford, Judge.



                                            Case Summary
[1]   In this small-claims appeal, Appellant-Defendant Sondra Rabin appeals from

      the $575.00 judgment against her entered in favor of Appellee-Plaintiff S.T.M.

      Enterprises, LLC (“STM”). Because we conclude that Rabin has failed to


      Court of Appeals of Indiana | Memorandum Decision 45A04-1604-SC-958 | October 20, 2016      Page 1 of 4
      provide us with a cogent argument or record sufficient to review her claims on

      appeal, we affirm.



                            Facts and Procedural History
[2]   In the fall of 2012, Rabin contacted STM about resodding her parents’ gravesite

      in Hammond. STM informed Rabin that the requested work would cost

      between $475.00 and $575.00. When Rabin authorized that the work be done,

      STM resodded the gravesite in October of 2012 and billed Rabin $575.00.

      Rabin, denying that she had authorized STM to resod the gravesite and

      apparently also dissatisfied with the work, did not pay the bill, and, on or about

      April 8, 2015, STM brought suit against her. Following a bench trial on

      January 8, 2016, the trial court entered judgment in favor of STM for $575.00.

      On March 29, 2016, the trial court denied Rabin’s motion to correct error.


                                 Discussion and Decision
[3]   Rabin contends that the trial court erred in finding that a contract existed

      between Rabin and STM and that its orders, specifically its order of judgment

      and the order denying Rabin’s motion to correct error, were otherwise

      defective. We conclude, however, that Rabin’s arguments are waived for

      failure to make cogent arguments. Indiana Rule of Appellate Procedure

      46(A)(8) provides, in part, as follows:


              (8) Argument. This section shall contain the appellant’s
              contentions why the trial court or Administrative Agency
              committed reversible error.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1604-SC-958 | October 20, 2016   Page 2 of 4
                   (a) The argument must contain the contentions of the
                   appellant on the issues presented, supported by cogent
                   reasoning. Each contention must be supported by citations to
                   the authorities, statutes, and the Appendix or parts of the
                   Record on Appeal relied on, in accordance with Rule 22.
                   (b) The argument must include for each issue a concise
                   statement of the applicable standard of review; this statement
                   may appear in the discussion of each issue or under a separate
                   heading placed before the discussion of the issues. In
                   addition, the argument must include a brief statement of the
                   procedural and substantive facts necessary for consideration
                   of the issues presented on appeal, including a statement of
                   how the issues relevant to the appeal were raised and resolved
                   by any Administrative Agency or trial court.


[4]   Among the other significant deficiencies in Rabin’s Appellant’s Brief,1 the three-

      sentence “argument” contains no citations to the record, no citations to any

      statutory or case law, and no statements regarding the applicable standards of

      review.


              It is well settled that we will not consider an appellant’s assertion
              on appeal when he or she has not presented cogent argument
              supported by authority and references to the record as required
              by the rules. Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind. Ct.
              App. 2003). We will not become an advocate for a party, and we
              will not address arguments that are either inappropriate, too
              poorly developed, or improperly expressed to be understood. Id.




      1
         Rabin’s Appellant’s Brief contains no table of authorities, statement of facts, or summary of argument.
      Ind. Appellate Rule 46(A). Additionally, Rabin did not file an Appendix. App. R. 49 (“The appellant shall
      file its Appendix with its appellant’s brief.”) (emphasis added).

      Court of Appeals of Indiana | Memorandum Decision 45A04-1604-SC-958 | October 20, 2016           Page 3 of 4
      Lasater v. Lasater, 809 N.E.2d 380, 389 (Ind. Ct. App. 2004).

[5]   Rabin’s presentation of the issues on appeal falls far short of what the Appellate

      Rules require. Consequently, they are all waived for our consideration.


[6]   The judgment of the trial court is affirmed.


      Pyle, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 45A04-1604-SC-958 | October 20, 2016   Page 4 of 4